DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer was not signed properly. See Terminal Disclaimer review decision of 3/3/2022

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the preheater of claim 23, and  the analyzer located at a mid-point elevation in the cooking chamber of claim 24,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 18-26 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification fails to provide support for the term “the fire suppressing vapor cooking medium having an average contacting temperature above the boiling point of water.”  The specification states that the average contacting temperature is at least 325F, but does not disclose anything about the boiling pint of water. 
Regarding claim 23, there is no support for the term “a preheater located outside the cooking chamber towards the inlet end of the spiral conveyer.” The specification mentions pre treating the bacon slices, but nothing  about a pre heater and its location.
Claims 18-22 and 24-26 are rejected for being dependent from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, it is unclear how the humidity or dew point analyzer will work if its operational limit is below the boiling point of water but the average contacting temperature is above the boiling point of water.
It is also unclear if the “operational limit” in the claim is the upper limit or the lower limit of the operational temperature of the analyzer.
Regarding claim 14, lines 15 and 16, it is unclear if the applicant meant to say “the analyzer having an operational limit below the boiling point of water” or something else that has an operational limit below the boiling point of water.
 
Claim 22 recites the limitation "fat basting drippage" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claims 18-21 and 23-26 are rejected for being dependent from a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (5,243,962) in view of Mangina (5,694,835)
Regarding claim 14, as best as understood, Hwang teaches a method of continuous fire suppression within a spiral oven (10), the spiral oven including a cooking chamber (12) containing a spiral conveyor (28) and a fat drippage basting in the cooking chamber which falls downwardly from tier to tier (this is true if there is enough fat drippage basting) through the spiral conveyor (col 11, lines 8-18), the method comprising: suppressing combustion of the fat drippage by circulating a fire suppressing vapor cooking medium within the spiral cooking chamber (the gaseous cooking medium is the fire suppressing cooking medium, (col 2, lines 32-36). Hwang does each that in a target condition, air is present in the cooking chamber in an amount of from 0% to 10% vol. (steam alone col 8, lines 22-26), the remainder volume being the fire suppressing vapor cooking medium (the steam), the fire suppressing vapor cooking medium having an average contacting temperature above the boiling point of water (col 9, lines 26-34 ) ; and injecting an additional amount of the fire suppressing vapor cooking medium into the cooking chamber as needed to maintain the targeted condition (col 8, lines 36-46)
But fails to disclose the steps of monitoring a targeted condition in the cooking chamber by way of an analyzer, wherein the analyzer is a relative humidity analyzer or a dew point analyzer, the analyzer having an operational limit below the boiling point of water; wherein the targeted condition is a predetermined range of a relative humidity reading or a dew point reading as indicated by the analyzer.  
However Mangina teaches measuring the humidity in a cooking oven by a relative humidity analyzer (3) and adjusting the  humidity through an adjusting means (25). The low temperature operational limit of the analyzer of Mangina is below the boiling point of water. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the humidity analyzer and humidity controller of Mangina to the oven of Hwang in order to determine and control the humidity inside the oven as taught by Mangina col 5, lines 1-11).
Regarding claim 18, further comprising: monitoring and controlling a temperature of the fire suppressing vapor cooking medium in the cooking chamber {2344504;}5  (col 5, lines 6-11 Mangina and col 9, lines 26-34 and lines 55-61, Hwang)
Regarding claim 19,  the fire suppressing vapor cooking medium is at an average contacting temperature in a range of 325 F to 385 F (col 9, lines 26-34 Hwang).  
Regarding claim 20,  the fire suppressing vapor cooking medium is at an average contacting temperature in a range of 325 F to 350 F (col 9, lines 26-34 Hwang).
Regarding claim 21, the spiral oven includes at least one heating element (56) arranged to heat the fire suppressing vapor cooking medium.  
Regarding claim 23 as best as understood,  the spiral oven includes a preheater (56, 40) located outside the coking chamber (40 and 56 are outside the cooking chamber) toward the in let end of the spiral conveyer (4o is toward the inlet end) located toward in inlet end of the spiral conveyor (40). Exhaust 40 releases hot air from inside the cooking chamber that was heated by element 56. The hot air exiting 40 will preheat the bacon slices. 
Regarding claim 22, Hwang as modified above fails to show that  the fat  blasting drippage including bacon fat.  
However, Hwang does teach that meat can be cooked in the oven (col 2, lines 4-9). It is also known that bacon is a type of meat.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to cook bacon in the oven of Hwang as modified above as  matter of obvious design choice.
Regarding claim 24, Mangina teaches that the analyzer is located at a midpoint elevation in the cooking chamber (fig 1, 2).
  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the analyzer to the midpoint elevation in the oven of Hwang, in order to get a more accurate reading of the fluid inside the oven.  
Regarding claims 25 and 26, the above combination fails to disclose that the fire suppressing vapor cooking medium is at an average contacting temperature in a range of 385 F to 550 F; and wherein the predetermined range of the relative humidity reading or the dew point reading as indicated by the analyzer is 15% to 45%; or that {2344504;}6the fire suppressing vapor cooking medium is at an average contacting temperature in a range of 325 F to 385 F; and wherein the predetermined range of the relative humidity reading or the dew point reading as indicated by the analyzer is 45% to 85%.
However, Mangina teaches that both temperature and humidity are results effective variables (col 1, lines 36-45) and that in his invention both the temperature and humidity are sensed and controlled (col 5, liens 7-11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to set the fire suppressing vapor cooking medium at an average contacting temperature in a range of 385 F to 550 F; and wherein the predetermined range of the relative humidity reading or the dew point reading as indicated by the analyzer is 15% to 45%,or to set the {2344504;}6 fire suppressing vapor cooking medium at an average contacting temperature in a range of 325 F to 385 F; and wherein the predetermined range of the relative humidity reading or the dew point reading as indicated by the analyzer is 45% to 85%, since it has been held that discovering an optimal range of a results effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14 and 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,286,236 in view of Mangina (5,694,835)
Claims 1-3 of U.S. Patent No. 10,286,236 disclose all limitations of claim 14 and 18 of the present invention, but fails to disclose that the analyzer is a relative humidity analyzer.
 However Mangina teaches measuring the humidity in a cooking oven by a relative humidity analyzer (3) and adjusting the  humidity through an adjusting means (25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the humidity analyzer and humidity controller of Mangina to the oven of Claims 1-3 of U.S. Patent No. 10,286,236, in order to determine and control the humidity inside the oven as taught by Mangina col 5, lines 1-11).

Response to Arguments
Applicant's arguments filed 3/1/2022 have been fully considered but they are not persuasive.
See the above modified rejections regarding claims 14 and 24. 

The examiner notes that Mangina teaches a relative humidity analyzer that can be used at High temperatures in a cooking oven. The portion of Mangina that the applicant references is a section where Mangina talks about the prior art analyzers, not his present invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        5/25/2022